Citation Nr: 0844886	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-01 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an apportionment on behalf of the veteran's minor 
child is warranted, and if so, determination of the exact 
amount to be paid and the identity of the custodian to which 
the apportionment should be paid.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, regional 
office (RO).  

The veteran in the present case is incarcerated.  In a 
written statement dated in December 2006, the veteran 
requested a telephonic hearing with a Board Member.  He 
reiterated that request in a statement dated January 10, 
2007.  The Board notes, however, that 38 C.F.R. § 20.705 
(2008) provides that hearings on appeal (which include video 
conference hearings) may be held only in one of the following 
places: (a) In Washington, DC, or (b) At a Department of 
Veterans Affairs facility having adequate physical resources 
and personnel for the support of such hearings.  A state 
correctional facility is not a VA facility.  Therefore, the 
request by the veteran's is denied as being contrary to the 
regulation.  Moreover, the Board notes that in a January 11, 
2007 substantive appeal statement, the veteran indicated that 
he did not want a hearing.  Accordingly, a hearing will not 
be scheduled.  

The matter regarding the exact amount of an apportionment and 
the identity of the custodian to which the apportionment 
should be paid are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran previously established service connection for 
multiple disabilities, with a combined disability rating of 
80 percent.

2.  The veteran is currently incarcerated.  

3.  The veteran has requested that his disability 
compensation be apportioned to his minor child, E.R.S.  

4.  The evidence adequately demonstrates financial need on 
the part of the minor child. 




CONCLUSION OF LAW

The criteria for basic eligibility of the veteran's minor 
child E.R.S. to receive an apportionment are met.  38 C.F.R. 
§ 3.665 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Many of the facts in this case are not in dispute.  The 
veteran has previously been awarded disability compensation 
at an 80 percent rate.  As noted above, he is incarcerated.  
The record reflects that the incarceration resulted from a 
felony conviction with a life sentence.  In July 2004, the 
veteran reported that he had a minor daughter, E.R.S., and 
would like to provide monthly support.  In January 2005, the 
veteran submitted a copy of a birth certificate reflecting 
that he was listed as the father of a child born in April 
1990, E.R.S.  In a Declaration of Status of Dependents form 
dated in March 2005, the veteran reported that E.R.S. was in 
the custody of M.H.  

In April 2005, the RO wrote to M.H., and requested 
information required in connection with the apportionment 
request, to include a list of monthly income and expenses.  
In May 2005, M.H. responded by providing financial 
information, and noting that there was no standing child 
support order.  It was further noted that the veteran had 
been giving $90 per month from his own check.  

Subsequently, in August 2005, the veteran wrote to the RO 
requested that the address for his daughter's check be 
changed from M.H. to E.P.  In September 2005, the RO wrote 
back to the veteran and advised him that no apportionment had 
ever been established for his daughter.  

In March 2006, the RO attempted to call M.H. by phone to 
clarify some income and expense information, but were advised 
by an unknown person that M.H. was in prison.  The RO then 
wrote to M.H., and requested information as to whether she 
was actually incarcerated, and if so, to provide evidence as 
to who has custody of the minor child ERS.  No reply was 
received.  Subsequently, in a Special Apportionment decision 
dated in May 2006, the RO denied the apportionment request.  

In July 2006, the veteran submitted a statement in support of 
claim in which he reported that E.P. (not M.H.) was the 
sponsor and custodian of his child E.R.S., and he requested 
to know what other specific information was needed.  He noted 
that E.P. was his sister.  

In December 2006, the veteran submitted a letter in which he 
again reported that E.P. was the sponsor of his daughter.  
The veteran attached a copy of a bank statement which 
reflects that an account was established for E.P. in trust 
for E.R.S.   

Under the provisions of 38 C.F.R. § 3.665, where a veteran is 
imprisoned for a felony committed after October 7, 1980, the 
amount of compensation received while incarcerated may not 
exceed the monetary equivalent of a 10 percent disability 
rating if the service-connected disability is rated at 20 
percent or more.  However, under 38 C.F.R. § 3.665(e), all or 
part of the compensation not paid to an incarcerated veteran 
may be apportioned to the veteran's spouse, child or children 
and dependent parents on the basis of individual need.  In 
determining individual need, consideration shall be given to 
such factors as the apportionee claimant's income and living 
expenses, the amount of compensation available to be 
apportioned, the needs and living expenses of other 
apportionee claimants' as well as any special needs, if any, 
of all apportionee claimants.  

Based on undisputed evidence of record, the Board finds that 
the criteria for basic eligibility of the veteran's minor 
child to receive an apportionment are met.  There is no 
conflicting evidence as to the fact that E.R.S. is the 
veteran's child.   The veteran previously established service 
connection for multiple disabilities, with a combined 
disability rating of 80 percent.  The veteran is currently 
incarcerated.  The veteran has requested that a portion of 
his disability compensation be apportioned to his minor 
child.  The evidence adequately demonstrates financial need 
on the part of the minor child.  An apportionment may be 
paid, however, additional development is required to 
determine the exact amount as well as the custodian to which 
the money should be paid.  


ORDER

Basic eligibility for an apportionment on behalf of the 
veteran's minor child is recognized.  To this extent, the 
appeal is granted. 


REMAND

In reviewing the evidence of record, the Board notes that the 
appropriate recipient of the apportionment (in other words, 
the identity of the custodian), as well as the exact amount 
of the apportionment, cannot be determined based on the 
evidence currently of record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake additional 
development to determine the identity of 
the custodian during the periods of time 
relevant to this appeal.  Such development 
should include contacting E.P. to request 
proof that she had custody of the child.  
In addition, information regarding 
expenses and income should be requested 
from E.P.  

2.  Thereafter, the RO should 
readjudicated the claim.  If the 
apportionment is not granted, the RO 
should issue an appropriate supplemental 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


